Citation Nr: 0500065	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  95-33  053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for low back disability.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to March 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from May 1995 and September 1995 
rating decisions by the Detroit, Michigan Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in May 1999 and February 2003 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The veteran's low back disability more nearly approximate 
severe intervertebral disc syndrome, with recurrent attacks, 
with intermittent relief than pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and other neurological 
findings appropriate to the cite of the diseased disc and 
little intermittent relief; the veteran's lumbar spine is not 
ankylosed and the disability is not productive of 
incapacitating episodes of at least six weeks for any year 
pertinent to this claim.

3.  Service-connected disability does not preclude the 
veteran from securing or following substantially gainful 
employment.  




CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for the 
veteran's low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2004).

2.  The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession. 

With regard to the veteran's claim for a TDIU, the Board 
notes that a substantially complete claim was received and 
initially adjudicated prior to the enactment of the VCAA.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letters dated in May 2000 and April 2003, and a supplemental 
statement of the case issued in August 2002.  The RO informed 
the veteran of the evidence required to substantiate his 
claim.  He was given ample time to respond.  Thereafter, the 
RO readjudicated the veteran's claim in May 2004.  
Furthermore, in this case, there is no indication or reason 
to believe that the RO's decision would have been different 
had the claim not been adjudicated before the RO provided the 
veteran notice required by the VCAA.  Therefore, the Board 
believes that the RO properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and that any procedural error by the 
RO was not prejudicial to the appellant.

Moreover, all pertinent, available evidence has been obtained 
in this case.  In addition, the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim 
for TDIU.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

With regard to the veteran's claim for a higher initial 
rating for service-connected low back disability, the Board 
notes that VA's General Counsel has held that the 
notification requirements of the VCAA and the regulations 
implementing it are not applicable to initial evaluation 
issues.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is 
bound by this opinion.  See 38 U.S.C.A. § 7104(c) (West 
2002).  However, the Board notes that the facts pertinent to 
this claim have also been properly developed and that no 
further development is required with respect to this claim. 

Accordingly, the Board will address the merits of the claims.  

Factual Background

The veteran served on active duty from October 1990 to March 
1995.  His service medical records note that the veteran had 
complaints of low back pain and muscle spasms prior to 
service.  During service, he underwent an L5 partial 
laminectomy and an L5-S1 spinal fusion with iliac crest bone 
graft in 1992.  The fusion failed and was redone in 1994.

In March 1995, the veteran submitted a claim for service 
connection for low back disability.

An April 1995 VA examination report notes the veteran's 
complaints of constant low back pain with radiation to the 
lower extremities.  He also reported problems lifting 
anything heavier than a gallon of milk.  Upon examination of 
the lumbar spine, the vertebrae were tender to light 
palpation.  There were no fixed deformities.  Range of motion 
was from 10 degrees of extension to 55 degrees of forward 
flexion.  The diagnoses included: Grade I spondylolisthesis 
of L5 on S1, status post-L5 partial laminectomy, and L5-S1 
posterior spinal fusion with iliac crest bone grafting; and 
pseudoarthrosis at the L5-S1 level.

By rating decision dated in May 1995, the RO granted service 
connection for low back disability (characterized as 
spondylolisthesis L5-S1, status post-L5 partial laminectomy 
and two spinal fusions with iliac crest bone grafting), and 
assigned a 20 percent evaluation, effective from March 1995.  
The veteran appealed the rating assigned.

The veteran submitted a claim for TDIU in August 1995.  He 
indicated that he last worked full time in January 1994, 
while he was in the military.  He also reported that he had 
completed one year of college, and had additional training as 
an Air Force mechanic.

VA outpatient treatment records dated from 1995 to 1996 note 
the veteran's ongoing treatment for low back problems.  An 
October 1995 outpatient treatment record notes that 
examination was negative for muscle spasm.  A January 1996 
EMG was essentially normal, with no electrodiagnostic 
evidence of lower extremity radiculopathy.

In a January 1996 statement, Keith Nelson, D.O., stated that 
the veteran had Grade II spondylolisthesis with degenerative 
disc disease and chronic pain with arthritis.  He also 
reported that the veteran had sciatic pain radiating into the 
lower extremities.

During a January 1996 personal hearing, the veteran testified 
that his service-connected low back disability caused him 
constant pain.  He complained that he had problems lifting 
his 2-year old daughter.  

In March 1996, the RO granted an increased evaluation of 40 
percent for the veteran's low back disability, effective 
March 1995.  Thereafter, the veteran continued his appeal. 

In a March 1996 statement, Dr. Nelson noted that the veteran 
had paraspinal spasm along the lumbar spine.  He also stated 
that deep tendon reflexes revealed a decreased left patellar 
reflex. 

A May 1996 VA lumbar myelogram report notes no evidence of 
lower extremity radiculopathy, significant canal or foraminal 
stenosis, or disc herniation.

A July 1996 VA examination report notes the veteran's 
complaints of constant back pain that worsened with walking 
or standing.  The veteran indicated that he used a wheelchair 
to move a substantial distance.  The veteran also complained 
of intermittent radiation of pain to his lower extremities.  
Upon examination, there was no fixed deformity of the lumbar 
spine.  Range of motion was from 10 degrees of extension to 
45 degrees of flexion; rotation was to 10 degrees 
bilaterally.  The veteran complained that all movements 
caused his baseline level of discomfort to increase.

In 1996, the veteran began a VA vocational rehabilitation 
program.  The plan called for the veteran to complete a 
Bachelor's degree in computer information systems and obtain 
employment as a computer programmer.

Private treatment records dated from 1997 to 1999 note the 
veteran's ongoing treatment for low back problems.  The 
veteran was undergoing physical therapy and doing well; he 
had stopped taking medication because he felt that he could 
handle the pain.

A November 1999 VA examination report notes that the veteran 
was ambulant with the use of a cane.  The veteran reported 
that he could walk 2 to 3 blocks with the cane and less 
without the cane.  He described his low back pain as 
constant, and mild to moderate.  There was occasional 
radiation of the pain to his lower extremities.  He reported 
that he was working part time.  Examination revealed no spasm 
or atrophy of the paravertebral muscles.  Neurological 
examination revealed no disability.  The orthopedic examiner 
opined that the veteran's low back disability restricted his 
employment to sedentary types of occupations.  The 
neurological examiner opined that the veteran was employable 
in any occupation that does not involve heavy lifting.

A March 2002 examination report from G.M. Thomas, M.D., notes 
recent lumbar myelography and CT scanning showed no 
compression at any level.

During a February 2002 personal hearing, the veteran 
testified that his back condition varied from day to day, but 
he still had pain to some degree every day.  He stated that 
he obtained a full-time job in April 2000.  He further stated 
that he took sick leave and missed work "occasionally" 
because of his back problems.  He estimated that he missed 6 
to 8 days of work per year.  

A May 2002 VA examination report notes that the veteran was 
employed as a systems analyst.  He complained of constant low 
back pain of varied intensity.  Neurological examination 
revealed no disability.  EMG and nerve conduction studies of 
both lower extremities were normal.  Examination of the 
lumbosacral spine revealed good muscle tone and no spasm or 
atrophy.  X-rays revealed bilateral pedicle screw fixation 
involving L5-S1 as well as bone fusion.  The examiner noted 
that there was no evidence of incoordination, weakened 
movement, or excess fatigability.  The examiner also noted 
that there was no objective evidence of pain.  

By letter dated in April 2003, the RO requested that the 
veteran submit education and employment evidence.  The RO 
also asked that the veteran identify any pertinent, 
outstanding treatment records.  The veteran has not responded 
to this letter.

An August 2003 VA examination report notes that the veteran 
had been working full time as a systems analyst since 2000.  
He noted that he missed frequent periods of work due to brief 
flare-ups of low back pain; however, at the time of the 
examination, he had managed to save 60 hours of sick time 
(the most he had ever saved).  The veteran noted that since 
his surgery for hardware removal in August 2002, he had a 
slight improvement in his pain level.  Upon examination, the 
veteran complained of constant low back pain that increased 
with activities such as driving, doing chores, prolonged 
sitting and prolonged standing.  He also complained of 
sciatica, right greater than left.  The veteran indicated 
that he was treating himself by laying on a tennis ball, he 
also took prescription pain medication.  He reported that his 
physical therapy had ended, and he had a mild home exercise 
program.  

Examination of the lumbar spine revealed that supine straight 
leg raises at 45 degrees caused low back pain bilaterally.  
Range of motion was from 10 degrees of extension (noted to be 
not particularly painful) to 40 degrees of painless flexion.  
The musculature was not tender and there was no spasm.  Ankle 
jerks were 2/2 bilaterally.  X-rays revealed normal disc 
spaces.  The diagnoses included: herniated nucleus pulposus 
L5-S1; herniated nucleus pulposus L4-5; and spondylolisthesis 
at L5-S1.  The examiner noted that there was no evidence of 
neuropathy.  He further stated that the veteran was 
restricted to sedentary activity, and should not do any 
bending, stooping, or significant on the job lifting.

Additional evidence of record includes a 1996 Social Security 
Administration (SSA) disability determination in favor of the 
veteran.  Records pertaining to the veteran's service-
connected low back disability-including private treatment 
records and VA examination reports-are essentially 
duplicative of evidence previously received and considered by 
the RO.  Other records pertain to disabilities other than the 
veteran's service-connected low back disability.  SSA rated 
the veteran as disabled, with spondylolisthesis, status post-
failed fusions, noted as his primary disability.

Analysis

Low Back

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently in receipt of a 40 percent 
evaluation for spondylolisthesis L5-S1, status post-L5 
partial laminectomy and two spinal fusions with iliac crest 
bone grafting.

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
4 weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

In the case at hand, the veteran is already rated at the 
maximum assignable evaluation of 40 percent under Diagnostic 
Codes 5292 and 5295.  In addition, the medical evidence shows 
that he retains substantial useful motion.  Therefore, a 
higher rating is not warranted on the basis of unfavorable 
ankylosis.  

Although the veteran has disc disease, the medical evidence 
does not demonstrate the presence of radicular symptoms in 
either lower extremity nor does it show the presence of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Although a March 1996 statement from 
the veteran's private physician indicates that the veteran 
had a decreased left patellar reflex, no electrodiagnostic 
evidence of radiculopathy was found on VA examination in 
January 1996, May 1996, November 1999 or May 2002.  No muscle 
spasms were noted on VA examination in October 1995, November 
1999, May 2002 or August 2003.  Ankle jerk was 2/2 
bilaterally on VA examination in August 2003.  Therefore, the 
Board finds that neither a higher rating under Diagnostic 
Code 5293 (2002) nor a separate compensable rating under 
Diagnostic Code 8520 is warranted. 

Moreover, the medical evidence shows that the disability is 
not productive of incapacitating episodes (as defined above) 
having a total duration of at least 6 weeks during a 12 
month-month period pertinent to this claim so as to warrant 
an increased rating under either Diagnostic Code 5293 
(effective September 23, 2002) or Diagnostic Code 5243 
(effective September 26, 2003).  

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the veteran's 
service-connected low back disability.  

The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim. 

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
low back disability, and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluation.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2004).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or  
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

By rating decision dated in March 1996, the RO granted an 
increased rating of 40 percent for the service-connected low 
back disability, effective March 1995.  This is the veteran's 
only service-connected disability, so effective March 1995, 
the veteran's combined disability rating was 40.

Because the veteran's combined rating has never been greater 
than 40 percent, and his one service-connected disability 
rating has never been higher than 40 percent, he does not 
meet the minimum schedular criteria for a TDIU.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of this claim.  In this regard, 
the Board notes that the veteran has been employed full time 
since April 2000.  Prior to that time, he obtained a 
Bachelor's degree in computer information systems through 
VA's vocational rehabilitation program, and then worked part 
time.  Moreover, VA examiners in November 1999 and August 
2003 opined that the veteran was employable in sedentary 
occupations.  In sum, this case presents no unusual or 
exceptional circumstances which would justify a referral of 
the total rating claim to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  


ORDER

Entitlement to an initial rating in excess of 40 percent for 
low back disability is denied.  

Entitlement to a TDIU is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


